             Case 20-10553-CSS         Doc 1209     Filed 03/29/21     Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


IN RE:                              )               CHAPTER 11
                                    )
ART VAN FURNITURE, LLC, et al.,     )               Case No. 20-10553 (CSS)
                                    )
            Debtors.                )               Jointly Administered
____________________________________)


                                NOTICE OF WITHDRAWAL

       Please withdraw the appearance of pro hac vice of Maureen Mulligan of Peabody &

Arnold LLP as counsel for Jofran Sales, Inc. in the above captioned cases.

                                                           JOFRAN SALES

                                                           By their Attorneys,



                                                           /s/ Maureen Mulligan
                                                           Maureen Mulligan, BBO #556482
                                                           Peabody & Arnold LLP
                                                           Federal Reserve Plaza
                                                           600 Atlantic Avenue, 6th Floor
                                                           Boston, MA 02210-2261
                                                           Tel: (617) 951-2100
                                                           mmulligan@peabodyarnold.com
       DATED: March 29, 2021
               Case 20-10553-CSS      Doc 1209      Filed 03/29/21    Page 2 of 2




                                   CERTIFICATE OF SERVICE

       I, Maureen Mulligan, hereby certify that on March 29, 2021 this document was filed with
the ECF system to be electronically served upon all registered participants as identified on the
Notice of Electronic Filing.



                                                           /s/ Maureen Mulligan
                                                           Maureen Mulligan

1887466_1
16190-205529
